Citation Nr: 1021554	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1961 to January 1973.  Receipt of the Combat 
Medical Badge and the Bronze Star are indicated by the 
evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which in part, denied the 
Veteran's service-connection claims for bilateral hearing 
loss, tinnitus, and PTSD.  The RO in Wichita, Kansas 
currently has original jurisdiction over the Veteran's 
claims.

Referred issue

In a March 2008 rating decision, the RO denied the Veteran's 
service-connection claim for coronary artery disease.  The 
Veteran has recently indicated that he wishes to reopen this 
claim for coronary artery disease, to include as due to his 
presumed exposure to herbicides.  See the May 7, 2010 
Informal Hearing Presentation, page 2.  
As this claim has not yet been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Accordingly, the issue is referred to the AOJ for 
appropriate action.  

Remanded issue

As noted above, the RO denied the Veteran's PTSD service-
connection claim in its February 2008 rating decision.  In 
March 2008, the Veteran filed a statement specifically 
asserting that he received an inadequate examination for his 
PTSD, and requesting that a new examination be scheduled.  
See the Veteran's March 4, 2008 Statement in Support of 
Claim.  The Board construes this statement as a timely Notice 
of Disagreement (NOD) with respect to the denial of service 
connection for PTSD in the February 2008 rating decision.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].  
Indeed, the Veteran is disputing the validity of relevant 
evidence upon which the RO relied in denying his claim in 
February 2008.  The RO has not yet issued a statement of the 
case (SOC) as to the Veteran's PTSD claim.  

Accordingly, the issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, D.C. for 
further procedural development.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not 
support a finding that a relationship exists between the 
Veteran's currently diagnosed bilateral hearing loss and his 
military service.

2.  The competent and credible evidence of record does not 
support a finding that a relationship exists between the 
Veteran's currently diagnosed tinnitus and his military 
service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  As is discussed 
elsewhere in this decision, the issue of entitlement to 
service connection for PTSD is being remanded for additional 
development.
In the interest of clarity, the Board will discuss certain 
preliminary matters. The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 5, 2007, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
September 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter was a copy of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The September 2007 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the September 2007 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above-referenced September 2007 letter from the 
RO.  In any event, because the Veteran's claims are being 
denied, elements (4) and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Board has obtained the Veteran's service 
treatment records and post-service VA and private treatment 
records. 

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in November 2007.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history and service history (including his 2 years in 
Vietnam as a helicopter pilot), recorded his current 
complaints, conducted an appropriate audiological examination 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and declined 
the opportunity for a personal hearing.

Accordingly, the Board will proceed to a decision.


Service Connection for Bilateral Hearing Loss Disability and 
Tinnitus

Because these issues involve precisely the same procedural 
history, the application of the same law and regulations, and 
allegedly result from the same injury, for the sake of 
economy the Board will address them together.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. 
§ 3.303.  
 
For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R.                 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 
120 (1999), the Court stated that in Savage it had clearly 
held that 38 C.F.R. § 3.303 does not relieve the claimant of 
his burden of providing a medical nexus.

If a combat veteran presents satisfactory lay or other 
evidence of service incurrence or aggravation of a disease or 
injury, which is consistent with the circumstances or 
hardships of his service, then an evidentiary presumption of 
service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  See also 38 C.F.R. § 3.304(d) 
(2009); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This 
reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service.  Those two considerations require 
competent medical evidence.  See Huston v. Principi, 18 Vet. 
App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).

Analysis

In essence, the Veteran contends that he currently has 
hearing loss and tinnitus that resulted from in-service noise 
exposure while serving as a helicopter pilot in the Army.  
See the May 7, 2010 Informal Hearing Presentation, page 1.  

As noted above, in order to establish service connection for 
the claimed disorders, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.            See Hickson. 12 Vet. App. 
at 253. 

There is medical evidence that the Veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
during the November 2007 VA audiometric evaluation.  The 
Veteran has an auditory threshold 40 decibels or greater at 
the frequency of 4000 Hertz for each ear respectively.  See 
38 C.F.R. § 3.385.  Additionally, the November 2007 VA 
examiner crucially indicated that the Veteran currently 
experiences tinnitus.  Hickson element (1) has therefore been 
satisfied as to both issues.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning in-service disease, the Veteran's service records 
do not include any complaints of, treatment for, or diagnoses 
of hearing loss or tinnitus.  Significantly, however, the 
Veteran's October 1972 examination upon separation indicated 
the following audiometric test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
X
30
LEFT
30
30
30
X
30

These results appear to demonstrate the presence of a hearing 
loss disability, as defined by the VA in 38 C.F.R. § 3.385, 
discussed above.  Crucially however, the evidence of record 
as a whole, to include the opinion of the November 2007 VA 
examiner, does not support a finding that this October 1972 
audiometric test was an accurate measure the Veteran's 
hearing ability at that time.  Indeed, the November 2007 VA 
examiner pertinently determined upon review of the Veteran's 
entire medical history that the auditory thresholds listed on 
the Veteran's separation examination were "very 
questionable[,] as a hearing test done 7 years later shows 
significant improvement in all frequencies tested."  See the 
November 2007 VA examiner's report, page 8.

Pertinently, audiometric testing subsequent to the Veteran's 
separation examination yielded the following contrasting 
results:

September 27, 1978 Report of Medical Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

September 17, 1979 Report of Medical Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
10
10
10
15

November 21, 1982 Report of Medical Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
10
10
10
15

July 15, 1985 Report of Medical Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
35
LEFT
15
0
0
25
40

Crucially, with the exception of the Veteran's left ear 
hearing results in July 1985, these audiometric test results 
clearly and unmistakably demonstrate that the Veteran had no 
hearing loss disability for VA purposes for years following 
the Veteran's active service.  

Moreover, audiometric test results dated prior to the 
Veteran's October 1972 examination also fail to show levels 
of hearing impairment amounting to hearing loss as defined by 
the VA in 38 C.F.R. § 3.385, to include when appropriately 
adjusted from ASA to ISO units on exams dated before October 
1967.  The Board recognizes that the Veteran's audiometric 
results fluctuated at different times during his active duty 
service; however, at no point during the Veteran's active 
duty military career, excluding his 1972 separation 
examination discussed above, had his auditory thresholds 
reached 40 decibels at any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz, or 26 decibels for at least three 
of those frequencies.   

Additionally, on all Physical Profile Serials [or as it is 
more commonly known, PUHLES] identified in the Veteran's 
service treatment records, the Veteran was given a score of 
H-1 for his hearing.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992) [Observing that the "PUHLES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of fitness for retention in the military service].

Finally, the Board also adds that the Veteran specifically 
indicated "no" on each Report of Medical History [to 
include those completed during his active service and as a 
reservist] as to whether he has ever experienced hearing loss 
or running ears.       See, e.g., the Veteran's August 1961, 
November 1979, November 1982, and July 1985 Reports of 
Medical History respectively.  The Veteran also reported to 
the November 2007 VA examiner that his tinnitus began after 
his active duty service.  See the November 2008 VA examiner's 
report, page 8.  

Accordingly, as a whole the evidence of record supports a 
finding that the Veteran's audiometric results upon 
separation from service in October 1972 are not reliable and 
inconsistent with the other competent evidence.  Indeed, 
treatment records for over a decade before and a decade after 
October 1972 [to include within the one-year presumptive 
period following service] crucially fail to demonstrate that 
the Veteran had a hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.309(a).  Moreover, the November 2007 VA 
examiner specifically discounted the results of the Veteran's 
separation examination, relying on years of normal hearing 
following the Veteran's separation from service.  

Accordingly, in-service disease is not demonstrated.  

Concerning in-service injury, the Veteran has stated he was 
exposed to loud noises during service.  More specifically, 
the Veteran asserts that was a helicopter pilot during combat 
operations in Vietnam.  See the May 2010 Informal Hearing 
Presentation, page 1.  The Board finds no reason to doubt the 
Veteran's statements, as the evidence of record indicates 
that the Veteran is a combat veteran.  His service as a 
helicopter pilot clear would have exposed him to acoustic 
trauma.  Accordingly, the combat presumptions outlined above 
are applicable in this case, and in-service injury to the 
ears from combat related acoustic trauma as well as engine 
noise from helicopters is clearly demonstrated.  See 38 
U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Accordingly, Hickson element (2), in service-injury is 
satisfied as to both issues on appeal.  

However, as noted above, the inquiry does not stop with the 
findings that the Veteran has current hearing loss disability 
and tinnitus and confirmed in-service combat related noise 
exposure.  VA must now determine whether Hickson element (3), 
nexus or relationship, is shown.  Given the Veteran's combat 
status and the evidentiary presumption of service connection, 
the Board notes that the burden is on VA to disprove service 
incurrence or aggravation by clear and convincing evidence. 

Upon review of the Veteran's claims file, the Board concludes 
that the evidence clearly and convincing shows that the 
Veteran's current hearing loss was not caused by, or 
aggravated by, his military service, to include his combat 
exposure.  The only nexus opinion of record rendered by a 
competent health care provider is that of the November 2007 
VA examiner.  This examiner, who is a Doctor of Audiology, 
pertinently concluded after review of the Veteran's medical 
history and current audiological examination that the 
Veteran's current hearing loss was "less likely as not (less 
than 50/50 probability) . . . caused by or a result of 
acoustic trauma in the military," and that the Veteran's 
tinnitus was "not due to acoustic trauma in the military."  

Concerning the Veteran's hearing loss, as discussed above the 
November 2007 VA examiner reasoned that hearing tests 
conducted years after the Veteran's active service 
demonstrated improvement in hearing at all frequencies 
tested, and that although the Veteran showed a slight hearing 
loss upon induction [not severe enough to classify as 
disability for VA purposes], the configuration of the hearing 
loss is "not consistent at all with a noise induced hearing 
loss."  See the November 2007 VA examiner's report, page 8.  

Concerning the Veteran's tinnitus, the VA examiner based her 
opinion on the Veteran's own self-report that the tinnitus 
had its onset during his time in the reserves, and not on 
active duty.  See id. 

Crucially, there is no medical evidence of record contrary to 
the opinions of the November 2007 VA examiner.  The Veteran 
has had ample opportunity to secure medical evidence in his 
favor and submit the same to VA.  He has not done so.         
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The Board notes that in disagreeing with the RO's original 
denial of his claim, the Veteran cited to the decision in 
Hensley v. Brown, 5 Vet. App. 155 (1993) to support his 
contention that his current hearing loss was due to in- 
service noise exposure.  See the June 12, 2008 Statement of 
Accredited Representative, page 2.  

Under Hensley, a claimant may establish direct service 
connection for a hearing disability initially manifest 
several years after separation from service on the basis of 
evidence showing that the current hearing loss is causally 
related to injury or disease suffered in service.  Crucially 
however, the Court in Hensley in no way held that service 
connection must be granted in the event of in-service noise 
exposure and a current hearing loss disability.  Rather, the 
Court has clearly indicated that, a medical opinion must be 
obtained in those circumstances.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

In that regard, the VA has obtained medical nexus opinions 
from the November 2007 VA examiner, the findings of whom are 
consistent with the remainder of the evidence of record.  The 
Veteran in fact had no hearing complaints in service.  
Moreover, the VA examiner based her professional opinion on 
the record as a whole, to include the Veteran's service 
treatment records, and the lack of objective evidence of any 
hearing problems for over a decade following the Veteran's 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].

To the extent that the Veteran and his representative are 
attempting to attribute the Veteran's currently diagnosed 
hearing loss and tinnitus to his service, it is well-settled 
that as lay persons without medical training, they are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the Veteran's hearing loss and tinnitus claims 
by him and his representative are not competent medical 
evidence and do not serve to establish the existence of 
positive medical nexus.

The Veteran is however competent to testify as to his own 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-
69 (1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  In that 
connection, it appears that the Veteran claims he has had 
symptoms of hearing loss and tinnitus since his active duty 
service         See the June 2008 Statement of Accredited 
Representative; see also the November 2007 VA examiner's 
report [noting the Veteran's assertion that his hearing loss 
had its onset in the late 1960s].

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2009).  After a complete review of the evidence 
of record, the Board finds that the Veteran's lay testimony 
regarding continuity of symptomatology, although competent, 
lacks sufficient credibility when weighed against the 
evidence of record as a whole.  
Crucially, the Veteran's assertions of continuity are 
contradicted by the medical evidence of record.  In 
particular, the audiograms discussed in detail above clearly 
demonstrate that no hearing loss disability existed in 
service, or for over a decade after active duty service.  
Further, on each of the Veteran's active duty and reserve 
duty Reports of Medical History, the Veteran specifically 
indicated "no" when asked if he had hearing loss, trouble 
with his ears, or running ears.  These prior contemporaneous 
statements clearly contradict the Veteran's current 
assertions that he experienced hearing problems in service 
and for all times thereafter.

With respect to tinnitus, the Board recognizes that for VA 
purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In this case, the Veteran's representative has 
stated that the Veteran "left the service without knowing 
that he could file a claim for the Tinnitus," implying that 
the Veteran in fact had a tinnitus disability at the time of 
his separation, and that had the Veteran known he could file 
a disability claim with VA, he would have done so.               
See the June 2008 Statement of Accredited Representative.  In 
direct contrast however, the Veteran himself specifically 
told the November 2007 VA examiner less than a year earlier, 
that his tinnitus had its onset after his active duty 
service, during his service in the reserves.  See the 
November 2007 VA examiner's report, page 8.  

Very few post-service treatment records are included in the 
Veteran's claims file.  The Veteran has not requested, nor 
has he supplied any other additional medical evidence for 
consideration.  As such, there are no documented complaints 
of, or treatment for, any hearing problems during the 
entirety of the Veteran's service, or for over three decades 
following his separation from active service, when he filed 
his claim for VA disability benefits.  Indeed, a private 
treatment report dated as recent as April 25, 2007 crucially 
noted upon examination that the Veteran's "[h]earing is 
within normal [limits]."  See the April 25, 2007 private 
treatment report of Dr. R.E.S.  

The Board is aware of the holding in Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.

However, Buchanan also states that, as the finder of fact, 
the Board is permitted to determine whether lay evidence is 
credible "in and of itself, i.e., because of possible bias, 
conflicting statements, etc."  Id. at 1337.  The Board may 
also "weigh the absence of contemporaneous medical evidence 
against the lay evidence of record."  Id.  

In this case there is contemporaneous evidence of record that 
specifically contradicts the Veteran's assertion that he has 
had continuous problems with his hearing since his in-service 
noise exposure.  The Board places greater weight of probative 
value on the history the Veteran presented to medical 
professionals for treatment purposes years ago [i.e., during 
active and reserve service following in-service noise 
exposure] than it does on his recent statements to VA in 
connection with his claim for monetary benefits.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Moreover, the Veteran's absence of hearing complaints [both 
in-service following his injury and for three decades after 
his separation] also weighs against the Veteran's assertions 
of continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].

In light of the Veteran's conflicting medical histories, the 
absence of complaint or treatment for any ear problems in-
service or for three decades following service, the Veteran's 
and his representative's inconsistent assertions, and the 
Veteran's potential bias, the Board is unable to afford the 
Veteran's statements any probative value with respect to the 
question of whether there has been a continuity of hearing 
loss or tinnitus symptomatology since service.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996). [In determining the weight to be 
assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor].

Continuity of symptomatology since service is therefore not 
demonstrated.
Accordingly, Hickson element (3), relationship or nexus, has 
not been satisfied as to both issues.  The Veteran's service-
connection claims for hearing loss and tinnitus fail on this 
basis.  

In sum, for the reasons and bases expressed above, the Board 
finds that the evidence clearly and convincingly weighs 
against the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and for tinnitus.  
Hickson element (3) has not been satisfied as to both issues.  
Accordingly, the benefits sought on appeal are denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




REMAND

As was described in the Introduction, the RO denied the 
Veteran's PTSD service-connection claim in a February 2008 
rating decision.  The Veteran has since expressed timely 
disagreement with this decision.  See his March 2008 
Statement in Support of Claim.  A SOC pertaining to that 
issue has not been issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

The VBA should issue an SOC pertaining 
to the Veteran's claim of entitlement 
to service connection for PTSD.  If an 
appeal is perfected, the case should be 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


